DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The disclosure is objected to because of the following informalities: the amendment to the Specification has not been provided by the manner required as set forth in 37 CFR 1.121(b):
(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96 ) and sequence listings (§ 1.825 ), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section. 
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting: 
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs; 
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived; 
(iii) The full text of any added paragraphs without any underlining; and 
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes. 
(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting: 
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and 
(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 
(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting: 
(i) An instruction to replace the specification; and 
(ii) A substitute specification in compliance with §§ 1.125(b) and (c). 
(4) Reinstatement of previously deleted paragraph or section. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section. 
(5) Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment document, the paragraph or section shall not be represented in a subsequent amendment document unless it is amended again or a substitute specification is provided. 

Appropriate correction is required.

Drawings
The drawings filed 8/31/20 are objected to because of containing extraneous text; see titling of figures 1, 3, 6, 9-10 and text below fig. 11 on page 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclearly presented to alternatives and/or a combination of elements. In claim 6,  a grid, barcode, and swimmers cap grid are considered three separate elements of which the following limitation “printed or adhered to paper or film…” is not clearly directed to any (or all) of the three.  Alternate selections should be clearly set forth; see also claim 7 “calcium carbonate phosphate” is described as alternates in the corresponding Specification, however is presented as a single combination.  Note also that “or any material” (6:last line) is indefinite. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 7 recites “The lines of the grid…” which is only directed towards lines and not necessarily include the elements (or any structure of) the grid, barcode and cap.  Note that when presenting “the” such as “The lines of the…” (7:1) does not provide proper antecedent basis as claim 7 is considered an independent claim and this is the first time the terms have been introduced.  Otherwise a proper dependent claim might read “The device of claim 6, wherein the lines of the grid…”.  See MPEP 608.01(m-n).  Claim 8 recites a plurality of objects however recites “is lettered, numbered, or x, y, z coordinates.” Using the singular “is”.  The intended scope and alternates are unclear.  Note that the last limitation might more clearly read “labeled with axial coordinates x, y, and z”.  “will include” (9:1) and “other body parts” (9:2) are unclear and indefinite.  Furthermore the subject matter of different dimensions of claim 9, are unclear ie. with respect to one another (grid and barcode) or generally corresponding to body parts; ie. separate grid sizes for different uses.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected, as best understood under 35 U.S.C. 102(a)1 as being anticipated by Carlson, II (US 2003/0184081).
Carlson discloses a grid and barcode 30 of different dimensions for use on body parts as a surgical guide; see figures 2-3 para. 21, 27. 
Claim 9 is rejected, as best understood under 35 U.S.C. 102(a)1 as being anticipated by Webb (US 7,853,311).
Webb discloses a medical grid without a bar code that has horizontal and vertical lines that are numbered and lettered to identify each line and resembles a dot pattern (see Figures 1 and 3).  Webb further discloses that grid can have an adhesive on the back (see col. 4:40-45) for securing the grid to a patient. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jinkins (US 4,319,136) in view of Carlson, II (US 2003/0184081).
Jinkins discloses a radiograph swimmers cap with markers 16, 18-19 forming a grid adhered (with adhesive tape) to the cap material; see col. 3, lines 30+.  Jinkins does not provide for a barcode in combination as claimed however Carlson, II as discussed above provides for a radiograph article for similar use.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a barcode in combination with the elements as claimed and taught by Jinkins for containing and relating patient data prior to surgery ensuring accurate operations.
Carlson, II teaches providing labeling and in grid mesh visible patterns; see para. 40-41, claim 3. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jinkins (US 4,319,136) in view of Carlson, II (US 2003/0184081) and further view of Webb (US 7,853,311).
The modified invention to Jinkins does not provide lines of calcium carbonate/phosphate, however Webb also incorporates by reference US Pat. No. 5052035 to Krupnick (see col. 3:34-36), and Krupnick discloses forming some grid lines of radiopaque material or “any conventional radio transparent ink” (col. 5:55-60) and additional labeling using numbers and letters; see figure 5. Calcium carbonate and/or phosphate is considered a known radiopaque material(s) which would perform as an obvious substitute for providing markings in the claimed combination.  It would have been obvious to provide calcium carbonate/phosphate for marking lines as claimed in the modified invention to Jinkins. 

Response to Arguments
Applicant's arguments filed 8/30/20 have been fully considered but they are not persuasive. Webb is considered to read on the claimed subject matter.  While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649